Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 19, 2021

The Court of Appeals hereby passes the following order:

A22I0019. BANK OF AMERICA, N. A. v. PARTS CENTRAL, INC.

      Bank of America, N. A. seeks interlocutory review of the trial court’s order
denying its motion for summary judgment. The trial court’s order was entered on July
23, 2021, and the certificate of immediate review was entered on August 5, 2021. We
lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement. See Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974). If the certificate of immediate review is not entered within
the prescribed ten-day period, it is untimely, and the party seeking review must wait
until the final judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga.
175, 176 (200 SE2d 748) (1973).
      Here, the certificate of immediate review was signed by the trial court 10 days
after entry of the trial court’s order denying summary judgment, but it was not entered
by the clerk until 13 days after entry of that order. The certificate of immediate review
is thus untimely. See Van Schallern v. Stanco, 130 Ga. App. 687, 687 (204 SE2d 317)
(1974) (“[A] certificate for the immediate review of a nonfinal or interlocutory
judgment is ineffective unless entered, i.e., filed with the clerk, within ten days after
entry of the judgment appealed from.”).
    Accordingly, we lack jurisdiction to consider this application, which is hereby
DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/19/2021
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.